Exhibit 10.15

FIRST AMENDMENT TO CONTRIBUTION AND SALE AGREEMENT

This FIRST AMENDMENT TO CONTRIBUTION AND SALE AGREEMENT is made and entered into
as of June 29, 2004 (as it may be modified, supplemented or amended from time to
time in accordance with its terms, this "Amendment") by and among E-LOAN AUTO
FUND ONE, LLC, a Delaware limited liability company (the "Buyer"), and E-LOAN,
INC., a Delaware corporation (the "Seller").

BACKGROUND

WHEREAS

, the Buyer and the Seller entered into a Contribution and Sale Agreement dated
as of June 1, 2002, (as amended, supplemented and otherwise modified from time
to time, the "Agreement"), pursuant to which the Lender extended financing to
the Buyer on the terms and conditions set forth therein;



WHEREAS

, the parties desire to amend and modify the Agreement;



NOW, THEREFORE

, in consideration of the premises and the mutual agreements herein contained,
the parties hereto agree as follows:



SECTION 1. Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.

SECTION 2. Amendment. Effective upon the execution and delivery of this
Amendment, Section 4.2(f) of the Agreement shall be amended and restated in its
entirety as follows:

(f) As of the related Transfer Date, no Contract shall be the subject of an
uncured reversal of funds transfer from its related Dealer or Eligible
Non-Franchise Dealer to the Seller pursuant to a PowerCheck®.

SECTION 3. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 4. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES; PROVIDED, THAT SECTIONS 5- 1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

SECTION 5. Miscellaneous. The Agreement, as amended hereby, remains in full
force and effect. Any reference to the Agreement from and after the date hereof
shall be deemed to refer to the Agreement as amended hereby, unless otherwise
expressly stated. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original but all of
which shall constitute together but one and the same agreement.

SECTION 6. Representations, Warranties & Covenants. The Buyer hereby confirms
that each of its representations, warranties and covenants set forth in the
Agreement are true and correct as of the date first written above with the same
effect as though each had been made as of such date, except to the extent that
any of such representations, warranties or covenants expressly relate to earlier
dates. Except as expressly amended by the terms of this Amendment, all terms and
conditions of the Agreement and the other Credit Documents shall remain in full
force and effect and the Seller and the Buyer hereby ratify their respective
obligations thereunder.

 a. The Buyer confirms that as of the date hereof its obligations under the
    Agreement, as amended by this Amendment, and the other Credit Documents are
    in full force and effect and are hereby ratified. The Buyer represents and
    warrants that (i) the Termination Date has not occurred and no Event of
    Default, or condition or event which, after notice or lapse of time or both,
    will constitute an Event of Default, has occurred, (ii) it has the power and
    is duly authorized to execute and deliver this Amendment, (iii) this
    Amendment has been duly authorized, executed and delivered and constitutes
    the legal, valid and binding obligation enforceable against it in accordance
    with its terms, (iv) it is and will continue to be duly authorized to
    perform its obligations under this Amendment and the other Credit Documents,
    (v) the execution, delivery and performance by it of this Amendment does not
    and will not require any consent or approval, which has not already been
    obtained, from any Governmental Authority, shareholder or any other Person,
    and (vi) the execution, delivery and performance by it of this Amendment
    shall not result in the breach of, or constitute a default under, any
    material agreement or instrument to which it is a party.

SECTION 7. Amendment of Servicing and Custodian Agreement. Each of the Servicer
and the Custodian acknowledges and consents to the terms and conditions of this
Amendment.

[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF

, the parties have caused this Amendment to be executed by their respective
officers thereunto duly authorized as of the day and year first above written.



 

E-LOAN AUTO FUND ONE, LLC,

as Buyer    




By:____/s/ Mark Lefanowicz___________
Name: Mark Lefanowicz
Title: President

 

E-LOAN, INC.,

as Seller    




By:____/s/ Mark Lefanowicz___________
Name: Mark Lefanowicz
Title: President &COO

ACKNOWLEDGED AND AGREED:

 

MERRILL LYNCH BANK USA,

as Secured Party



 

By: ____/s/ Joseph Magnus___________

Name: Joseph Magnus

Its: Director




--------------------------------------------------------------------------------


